Citation Nr: 0212762	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  99-14 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of arthrotomy and lateral meniscectomy of the left 
knee, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a November 1998 rating decision issued 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which continued the 
veteran's 20 percent disability rating for post-operative 
residuals of arthrotomy and lateral meniscectomy of the left 
knee and granted service connection for degenerative joint 
disease of the left knee, which was assigned a 10 percent 
disability rating.  The veteran's disability rating for his 
service-connected degenerative joint disease of the left knee 
was subsequently increased by the RO to 20 percent in June 
2002.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns as to the development of his claims have 
been addressed.  

2.  Complaints of frequent locking and findings of effusion 
and subpatellar crepitus with pain characterize the veteran's 
left knee disability.  There is no instability and no 
subluxation.

3.  The veteran's left knee range of motion limited by pain 
to 140 degrees of flexion.  He has additional functional 
impairment due to pain on motion, decreased squatting 
ability, easy fatigability, and atrophy of the quadriceps.  
He has intact coordination, a gait within normal limits, and 
good heel to toe walking.

4.  The evidence of record reveals X-ray findings of marked 
degenerative joint disease of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for post-operative residuals due to arthrotomy and 
lateral meniscectomy of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes 5257, 5258, 5260, 
5261 (2001).

2.  The criteria in excess of a 20 percent disability rating 
for degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Initially, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. Seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable with regard to this 
case, the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his 
increased rating claims.  The veteran was notified of the 
pertinent laws and regulations for his increased rating 
claims in the May 1999 Statement of the Case (SOC) and the 
June 2002 Supplemental SOC (SSOC).  The June 2002 SSOC 
additionally notified the veteran of VA's heightened duty to 
assist in the development of his claim and that while VA 
would make reasonable efforts to obtain sufficiently 
identified evidence on his behalf, that it was still his 
ultimate responsibility to furnish evidence.
 
Additionally, the RO has made all reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the veteran's VA treatment records and 
examination reports have been obtained and associated with 
his claims folder.  Private medical records are also of 
record.  While the evidence of record reveals that the 
veteran is currently receiving Social Security Disability 
(SSD) and the SSD records have not been obtained, the veteran 
informed the RO that his 1998 SSD determination was made from 
his VA medical records.  As stated, his VA medical records 
are already of record.  Therefore, the Board concludes that 
further development is not necessary vis-à-vis his SSD 
records.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the Board concludes that VA's duty to assist the 
claimant has been satisfied.  There is more than sufficient 
evidence of record to decide his claim properly and fairly.  
Therefore, it is not prejudicial to the veteran to proceed to 
adjudicate his claim on the current record.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990).

II.  Increased Rating Claims

The veteran is currently has a combined 40 percent disability 
evaluation for his left knee disability picture.  He is 
evaluated as 20 percent disabled due to his service-connected 
post-operative residuals due to arthrotomy and lateral 
meniscectomy of the left knee.  He is additionally evaluated 
as 20 percent disabled due to his service-connected 
degenerative joint disease of the left knee.  In short, he 
contends that his left knee disabilities are more disabling 
than currently rated and higher disability evaluations are 
warranted.  After a complete and thorough review of the 
evidence of record, the Board cannot agree with his 
contentions, and, as such, his claims must fail.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2001) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation under 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  Id.  
In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2001).  
Additionally, the evaluation of the same disability under 
various diagnosis, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2001).  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990). 

With respect to the musculoskeletal system, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995); see generally VAOPGCPREC 36-97.  
The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2001).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2001).  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or maligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  See 38 C.F.R. § 
4.59 (2001).

Summary of the Evidence

A July 1997 letter from David A. Krant, M.D. to another 
private physician reflects that the veteran had indicated 
that after squatting, he had severe pain in his knee.  The 
letter reflects that examination revealed effusion, normal 
stability, and while the knee was not really tender, the 
veteran had difficulty taking it through a range of motion.  
The letter reflects the veteran was given pain medication and 
anti-inflammatories.

A December 1997 VA radiology report reflects an impression of 
moderately advanced degenerative disease involving the left 
knee.  A January 1998 VA progress note reflects that the 
veteran was a candidate for a total knee replacement and that 
the veteran had indicated that he was severely limited in his 
ability to stand, walk, squat, or kneel because of left knee 
pain.

The veteran initiated his increased rating claim in April 
1998.  The claim reflects that the veteran indicated that his 
knee locks 2 to 3 times a day, he has problems balancing his 
weight, and he uses a cane and wears a knee brace.

In April 1998 the veteran was afforded a compensation and 
pension examination.  The examination report shows that upon 
physical examination, the veteran's left knee had "brawny" 
swelling at the joint level, the subpatellar was crepitus, an 
increase in the anterior drawer sign to a mild degree, no 
other instability, tenderness in the joint line, and atrophy 
of the quadriceps.  The examination report also reflects that 
his left knee flexed to 90 degrees and he lacked five degrees 
of full extension.  The examiner also stated in the 
examination report that there was easy fatigability of the 
left knee motion but that the fatigability was unable to be 
evaluated in terms of increased loss of motion when it 
occurred.

A September 1999 VA progress note reflects that the veteran 
had intact coordination and his gait was within normal 
limits.  A November 2001 VA medical record reflects that the 
veteran indicated his left knee was worse but he had not yet 
decided on a total knee arthroplasty.  A February 2002 VA 
clinic note reflects that upon physical examination, the 
veteran's knees were crepitus and that braces, worn on both 
knees, were not removed.

The March 2002 VA examination report reflected a diagnosis of 
degenerative arthritis of the left knee.  The examination 
report reflects that the veteran wears a hinged brace and 
that the veteran indicated he was still having pain, locking, 
and giving away in the knee.  The examination report 
reflects: range of motion was 140 degrees of flexion with 
pain and 0 degrees of extension; no anterior, posterior, or 
lateral instability; a minimal amount of fluid, subpatellar 
crepitus with pain, large arthritic spurring along the joint 
line, good heel and toe rising, and only 50 percent of 
squatting ability.  The VA examiner specifically stated in 
the examination report that there was no instability and no 
subluxation of the knee.  Additionally, the examination 
report reflects that the veteran normal range of motion, as 
indicated by his contralateral knee, would be 155 degrees, 
but is limited to 140 degrees of flexion (the point at which 
pain stops any further motion).

The March 2002 VA radiologic report contains an impression of 
marked degenerative change of the left knee and synovial 
osteochondromatosis.

Post-Operative Residuals due to Arthrotomy and Lateral 
Meniscectomy, Left Knee

The veteran is currently rated as 20 percent disabled for his 
service-connected post-operative residuals due to arthrotomy 
and lateral meniscectomy of his left knee under Diagnostic 
Code 5258.  Under Diagnostic Code 5258, a 20 percent 
disability evaluation is warranted where there is evidence of 
dislocation of the semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5258 (2001).  In this case, 
the evidence shows that the veteran's left knee disability 
picture includes effusion, subpatellar crepitus with pain.  
The veteran has indicated that his frequently locks up, 
sometimes 2 to 3 times a day.  Accordingly, use of Diagnostic 
Code is proper as is encompasses the veteran' left knee 
symptomatology of effusion, pain, and frequent episodes of 
locking.  A disability rating in excess of 20 percent is not 
available under Diagnostic Code 5258.  Therefore, the Board 
must conclude that the preponderance of the evidence is 
against a disability rating in excess of 20 percent under 
Diagnostic Code 5258.  See 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5258 (2001).

The Board notes that the veteran was previously rated under 
Diagnostic Code 5257 for his service-connected post-operative 
residuals due to arthrotomy and lateral meniscectomy of his 
left knee.  Diagnostic Code 5257 provides the following 
evaluations for knee disabilities involving recurrent 
subluxation or lateral instability: 10 percent for slight; 20 
percent for moderate; and 30 percent (the maximum allowed) 
for severe impairment.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2001).  The March 2002 VA examination report 
clearly indicates that the veteran's left knee disability 
picture does not include any instability or subluxation.  
Therefore, not only is the veteran's service-connected left 
knee disability more appropriately rated under Diagnostic 
Code 5258, a higher disability rating is not available or 
appropriate under Diagnostic Code 5257.  See 38 C.F.R. 
§§ 4.3, 4.7, (2001).

Degenerative Joint Disease, Left Knee

The veteran is also service connected for degenerative joint 
disease of the left knee, which is evaluated as 20 percent 
disabling under Diagnostic Code 5010-5260.  Under Diagnostic 
Code 5010, arthritis due to trauma that is substantiated by 
X-ray findings is rated as degenerative arthritis.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2001).  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved in the veteran's claim.  

The evidence of record does reveal that the veteran has 
decreased range of motion of his left knee.  Diagnostic Code 
5260 states that limitation of flexion of the leg is rated as 
follows: flexion limited to 60 degrees is zero 
(noncompensable) percent disabling; flexion limited to 45 
degrees is 10 percent disabling; flexion limited to 30 
degrees is 20 percent disabling; and flexion limited to 15 
degrees is 30 percent disabling.  See 38 C.F.R. § 4.71a 
(2001).  In the instant case, the evidence of record 
indicates that the veteran's current range of motion consists 
of 140 degrees of flexion.  The VA examiner specifically 
stated in the March 2002 examination report that the 
veteran's range of motion was limited to 140 degrees due to 
pain.  Under Diagnostic Code 5260, the veteran's limitation 
of motion does not warrant even a noncompensable disability 
rating (which requires flexion limited to 60 degrees).

The Board has also considered the application of 38 C.F.R. 
§ 4.40 (consider "functional loss" "due to pain"), and 
38 C.F.R. § 4.45 (consider "[p]ain on movement, swelling, 
deformity, or atrophy on disuse" in addition to 
"[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing", 
incoordination, and excess fatigability).  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evidence of record 
reveals that the veteran's left knee disability picture 
includes not only pain on motion, but also only 50 percent of 
squatting ability, easy fatigability, and atrophy of the 
quadriceps.  Based on this additional functional impairment, 
the RO granted a 20 percent disability rating as if the 
veteran's range of motion was limited to 30 degrees of 
flexion.  The question before the Board is whether the 
veteran's functional impairment of the left knee is such that 
he is entitled to an even higher disability rating.  The 
Board must answer in the negative.  In addition to the 
functional impairment illustrated above, the evidence of 
record also indicates that the veteran has intact 
coordination, a gait within normal limits, and good heel and 
toe rising.  As such, the Board finds that the veteran's left 
knee disability picture does not more closely approximate 
functional limitation that would warrant a 30 percent 
disability rating.  See 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45 
(2001); See also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Under Diagnostic Code 5261, limitation of extension of the 
leg is rated as follows: extension limited to 5 degrees is 
zero (noncompensable) percent; extension limited to 10 
degrees is rated as 10 percent; and extension limited to 15 
degrees is rated as 20 percent.  See 38 C.F.R. § 4.71a 
(2001).  The March 2002 VA examination report revealed that 
the veteran's left knee extension was to 0 degree, which is 
not ratable.  As such, the Board finds that the preponderance 
of the evidence would be against a compensable disability 
rating based on limitation of motion of the veteran's left 
knee.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
see also Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board has also considered the application of staged 
ratings.  In Fenderson v. West, it was held that in the 
appeal of an initial assignment of a rating disability, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  12 Vet. App. 119 (1999).  In this case, the 
evidence of record clearly indicates functional impairment 
due to pain on range of motion to an impeded squatting 
ability.  The evidence of record does not show additional 
functional impairment such that a rating in excess of 20 
percent would be warranted at any time during the pendency of 
this appeal.  As such, the Board has determined that the 
evidence has not supported a disability rating in excess of 
20 percent disability rating for degenerative joint disease 
of the left knee during the pendency of this appeal of an 
initial assessment.  Fenderson, 12 Vet. App. at 126.  
Therefore, the Board finds that a staged rating is not 
warranted.

Conclusion

In brief, the preponderance of the evidence is against an 
increased rating for post-operative residuals of arthrotomy 
and lateral meniscectomy of the left knee.  Additionally, the 
preponderance of the evidence is against an increased rating 
for degenerative joint disease of the left knee.  
Accordingly, the veteran's increased rating claims are 
denied.  The Board has considered the doctrine of reasonable 
doubt in the veteran's favor, but, as the preponderance of 
the evidence is against his claims, the doctrine is not 
applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2001).

The Board has also considered whether the veteran is entitled 
to a higher disability rating under additional diagnostic 
codes available to evaluate knee disabilities.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256 and 5259 (2001).  The evidence 
of record does not reflect the veteran has ankylosis of his 
left knee such that application of Diagnostic Code 5256 is 
proper and disability ratings higher than the veteran's 
current 20 percent disability rating under Diagnostic Code 
5258 is not available under Diagnostic Code 5259.

Finally, the Board has no reason to doubt that the veteran's 
service-connected disabilities causes him discomfort and may 
limit his efficiency in certain tasks.  This alone, however, 
does not present an exceptional or unusual disability picture 
and is not reflective of any factor that takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2001).


ORDER

An increased rating for post-operative residuals of 
arthrotomy and lateral meniscectomy of the left knee is 
denied.

An increased rating for degenerative joint disease of the 
left knee is denied.


REMAND

The veteran filed a timely Notice of Disagreement (NOD) in 
August 1999 with the RO's August 1999 rating decision which 
denied entitlement to a total disability based on individual 
unemployability (TDIU).  The record before the Board does not 
reflect that a Statement of the Case (SOC) has been issued 
regarding this claim.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the Court indicated that in a case in which a veteran 
expressed disagreement in writing with an RO decision and the 
RO failed to issue an SOC, the Board should remand the issue 
to the RO, not refer it there, for issuance of an SOC.

In light of the foregoing, this case is REMANDED for the 
following action:

The RO should also furnish the veteran 
and his representative with an SOC for 
the issue of TDIU that was denied by the 
RO in August 1999.  He should be advised 
of the necessity of filing a timely 
substantive appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


